 In the Matter of GENERAL CABLE CORPORATIONandUNITED STEEL-WORKERS OF AMERICACase No. C-23,33.-Decided September 30, 1942Jurisdiction:cable manufacturing industry.'Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. William W. Ward,for the Board.Mr. M. A. Kent,of New York City, for the Company.111r.Seymour J. Spelman,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon amended charges duly filed by United Steelworkers ofAmerica, herein called the Union, the National Labor RelationsBoard, herein called the Board, by the Regional Director for theFourteenth, Region (St. Louis, Missouri), issued its complaint datedAugust 14, 1942, against General Cable Corporation, St. Louis, Mis-souri, herein called the respondent, alleging that the respondent hadengaged in and was engaging in unfair labor practices affecting com-merce, within the meaning of Section 8 (1) and (2) and Section 2'(6)and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act... Copies of the complaint, accompanied by notices ofhearing, were duly, served upon the respondent, the Union, CableCraft Union, herein called Cable Craft, a labor organization allegedin the complaint to have been dominated and supported by the re-spondent until its dissolution, and American Federation of Labor,herein called the A. F. of L., a labor organization alleged in the com-plaint to be supported by the respondent.Concerning the unfair labor practices, the complaint alleged insubstance that the respondent (1) on or about September 22, 1937,initiated, formed, and sponsored Cable Craft,.and assisted, dominated,contributed to the support of, and interfered with the administrationof said Cable Craft; (2) on or about March 6,1942, caused the dissolu-tion of Cable Craft and from on or about said date to the date hereof,urged, warned, and_ threatened its employees to join and assist theA. F. of L., permitted and encouraged officers and others identified44N L.R.B,No 118.647 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith Cable,Craft to solicit membership for A.'F. of L. in the plantduring working hours, while denying such rights and privileges,totheUnion, and did otherwise foster and promote the growth ofA. F. of L. as successor to Cable Craft to bargain for its employees;and (3) by the foregoing acts interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act.On or about August 25, 1942, the respondent filed its answer to thecomplaint which denied that respondent had engaged in the allegedunfair labor practices.On September 8, 1942, before a hearing washeld, the respondent and counsel for the Board entered into a stipula-tion in settlement of the case, subject to the approval of the Board.This stipulation provides as follows :It it hereby stipulated and agreed by and between the GeneralCable Corporation, hereinafter called the respondent, and Wil-liam W. Ward, Attorney, National Labor Relations Board, that :IIUpon second amended charges duly filed by United Steelwork-ers of America, CIO, hereinafter called the CIO, through anaccredited agent and representative for that purpose, the Na-tional Labor Relations Board, hereinafter called the Board, byitsRegional Director for the Fourteenth Region (St. Louis,Missouri), hereinafter called the Regional Director, acting pur-suant to authority granted by the National Labor Relations Act,49 Stat. 449, hereinafter called the Act, and pursuant to theBoard's,Rules and Regulations, Series 2, as amended, duly issueda Complaint and Notice of Hearing thereon, dated August 14,1942, against the respondent.True and correct copies' of the,complaint, second amended charge, and notice of hearing wereduly served upon the respondent, the CIO and American Federa-tion of Labor Local Union, hereinafter called the AFL.OnAugust 21, 1942, respondent duly filed a Motion for Continuancewith the Regional Director.An order of the Regional Directorduly issued and served upon the parties hereto, dated August 25,1942, granted continuance of the hearing to September 10, 1942.Under date of, August 25, 1942, respondent duly filed with theRegional Director its answer denying said amended charges andthe allegations in said Complaint based thereon.IIAll the parties hereto expressly waive hearing, taking of testi-mony, intermediate report of trial examiner, the filing of excep- GENERAL CABLE CORPORATION649tions, and arguing orally before a trial examiner or the Board, themaking of findings of fact or conclusions of law by the' Board,and all further and other procedure before the Board to whichrespondent may be entitled under the Act or the rules and regu-lations of the Board.IIIAll the parties hereto expressly agree that the record in thismatter shall consist of the documents referred to in Paragraph Ihereof and this stipulation and agreement.This record shall befiled with the Board by transmitting the same to the Chief TrialExaminer of the Board at Washington, D. C.IVThe respondent is, and has been at all times material hereto,a corporation existing under and by virtue of the laws of theState of New Jersey, having its principal office in New York,New York. In the course and conduct of its business, the respond-ent owns and operates a plant in St. Louis, Missouri, hereinaftercalled the plant, and the respondent is now, and has been at alltimes herein mentioned, engaged at the plant in the manufacture,sale, and distribution of cables.During the period January 1,1942, through April 30, 1942, respondent purchased materials con-sisting of copper, varnish, cloth, paper, cotton, lead and oil, valuedin excess of $100,000, over 50% of which was purchased and trans-ported from points outside the State of Missouri to.the plant.During the same period, respondent sold and transported finishedproducts valued in excess of $2,000,000, over 50/0 of which wasshipped from the plant to points outside the State of Missouri.For the purposes of this proceeding, respondent admits thatit is engaged in interstate commerce within the meaning of theAct.VThe CIO and AFL are labor organizations within the mean-ing of Section 2 (5) of the Act.Cable Craft Union, during the period of its existence was alabor organization within the meaning of Section 2 (5) of the Act.VIAll parties hereto expressly agree and consent that the NationalLabor Relations Board may forthwith enter an order as follows :Respondent, General Cable Corporation, its officers, agents, suc-cessors, and assigns : 650DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Shall not:(a) ' Dominate or interferewith the administrationof CableCraft Union, or with the formation or administration of anyother labor organization of its employees,or contribute financialor other support to Cable Craft Union or to, any other labor organ-ization of its employees;(b)Foster or promote the American Federation of Labor LocalUnion (AFL), or any other labor organization of its employees,as successor to Cable Craft Union, or as the collective bargain-ing representative of its employees;(c)Urge, warn or threaten its employees to join or assist theAmerican Federation of Labor Local Union (AFL), or any otherlabor organization of its employees,or to refrain from joiningor assisting the United Steelworkers of America (CIO), or anyother labor organization of its employees;(d) In any other manner interfere with, restrain, or coerceits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, anti to engage inconcerted activities for the purposes of collective bargaining orother mutual aid or protection.2.Shall take the following affirmative action to effectuate thepolicies of the Act :(a)Refrain from recognizing the Cable Craft Union; if itshould ever return to active existence,as a representative of anyof itsemployees for the purpose of dealing with respondent withrespect to grievances,labor disputes,wages,rates of pay,hours ofemployment, or other conditions of employment;(b)Post immediately in conspicuous places throughout itsplant at St.Louis, Missouri, and maintain for a period of at leastsixty (60) consecutive days from date of posting, notices in theform set forth in Appendix A, attached hereto and made a parthereof;'(c)Notify the Regional Director for the Fourteenth Region,in writing, within ten (10) days from the date of this Order, whatsteps the respondent has taken to comply herewith.VIIUpon application by the Board, any appropriate United StatesCircuit Court of Appeals may enter its decree enforcing theorder of the Board as set forth in Paragraph VI hereof, and allparties hereto expressly waive any right to contest the entry, of1The notice is set forth as Appendix"A" to this Decision and Order. GENERAL CABLE CORPORATION651such decree,or to 'receive further notice of the application for.or entry of such decree.VIII-The entire stipulation and agreement is contained within theterms hereof,and there is,no agreement of any kind which varies,alters, or adds to this stipulation and agreement.IXThis stipulation and agreement is subject to the approval ofthe Board and shall become effective immediately upon receipt ofnotice granting such approval by the Board.On September 16, 1942, the Board- issued its order approving theabove-stipulation,,making it a part of the record in the case, andpursuant to Article IT, Section 36, of National Labor Relations BoardRules and Regulations-Series 2,' as amended, transferring the pro-ceeding to the Board for the purpose of entry of a Decision and Orderby the Board pursuant to the provisions of the stipulation.Upon the basis of the above stipulation and the entire record in thecase, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTGeneral Cable Corporation,a New Jersey corporation,having itsprincipal office in New York City and a plant in St.Louis,Missouri,is engaged in the manufacture,sale, and distribution of cables.Dur-ing the period of January 1 through April 30, 1942, the respondentpurchased raw materials consisting of copper,varnish, cloth, paper,cotton, lead, and oil, valued in excess of $100,000,50 percent of whichwas transported to the plant from points outside the State of Missouri.During thesame period,the Companysold and transported finishedproducts valued in excess of$2,000,000, over 50 percent of which wasshipped from the plant to points outside the State of Missouri.Therespondent admits that it is engaged in commerce within the meaningof the Act.-,We find that the above-described operations constitute a contin-uous flow of trade,traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact, the stipulation, and 652DECISIONS-OF NATIONAL LABOR.-RELATIONS BOARD,its officers, agents, successors, and assigns :1.Shall not :(a)Dominate or interfere with the administration of Cable CraftUnion, or with the formation or administration of any other labororganization of its employees, or contribute financial or other sup-port to Cable Craft Union or to any, other labor organization of itsemployees ;(b)Foster or promote the American Federation of Labor LocalUnion (AFL), or any other labor organization of its employees, assuccessor to Cable Craft Union,, or as the collective bargaining rep-resentative of its employees ;(c)Urge, warn or threaten its employees to join or assist theAmerican. Federation of Labor Local Union (AFL); or any otherlabor organization of its employees, or to refrain from joining orassisting -the United Steelworkers of America (CIO), or any othertabor organization of its employees;(d) In any other manner interfere with, restrain, or coerce itsemployees in the exercise of the right to self-organization, to form;join, or assist labor organizations, to bargain `collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutualaid or protection.2.Shall take the following affirmative action to' effectuate thepolicies of the Act :(a)Refrain from recognizing the, Cable Craft Union, if it shouldever return to active existence, as a representative of -any of itsemployees for the purpose of dealing with respondent with respectto grievances, labor disputes, wages, rates of pay, hours of employ-ment, or other conditions of-employment;.(b)Post immediately in conspicuous places throughout its plantat St. Louis, Missouri, and maintain for a period of at least sixty-(60) consecutive days from date of posting, notices in the form, setforth in Appendix A, attached hereto and made, a part hereof;'(c)Nbtify the, Regional Director for the Fourteenth Region, inwriting, within ten (10) days from the date of this Order, whatsteps the respondent hats taken to comply herewith.APPENDIX "A"NOTICE TO E1rPLOYEEsGeneral Cable Corporation, its officers, - agents and representativeswill not :-1.Dominate or interfere with the, administration of Cable CraftUnion, or with the formation or administration of any other labor GENERAL CABLE CORPORATION653organization of its employees, or contribute financial or other supporttoCable Craft Union or to any other labor organization of itsemployees ;2.Recognize the Cable Craft Union, if it should ever return to activeexistence, as a representative of any of its employeeS for the purposeof dealing with respondent with respect to grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions ofemployment ;3.Foster or promote the American Federation of Labor Local Union(AFL), or any other labor organization of its employees,as successorto Cable Craft Union, or as the collective bargaining representative ofits employees;N4.'Urge, warn or threaten its employees to join or assist the AmericanFederation of Labor Local Union (AFL), or any other labor, organi-zationof its employees, or to refrain from joining or assisting theUnited Steelworkers of America (CIO), or any other labor organiza-tion of its'employees;5.In any other manner interfere with, restrain,or coerce its em-ployees in the exercise of the right to self-organization; to form, join,or assist labor organizations, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities forthe purposes of collective bargaining or other mutual aid, or protection.September 8, 1942.GENERALCABLECORPORATION,By (s)M.A. KENT,M. A. Kent,Its Vice-President and Director of ]llanu f acturing.